Name: 97/834/EC: Commission Decision of 3 December 1997 approving an amendment to the additional varietal conversion programme for hops submitted by Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  plant product
 Date Published: 1997-12-16

 Avis juridique important|31997D083497/834/EC: Commission Decision of 3 December 1997 approving an amendment to the additional varietal conversion programme for hops submitted by Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the Dutch and French texts are authentic) Official Journal L 345 , 16/12/1997 P. 0053 - 0055COMMISSION DECISION of 3 December 1997 approving an amendment to the additional varietal conversion programme for hops submitted by Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the Dutch and French texts are authentic) (97/834/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EEC) No 423/95 (2), and in particular Article 2 (5) thereof,Having regard to Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 718/93 (4), and in particular Article 3 thereof,Whereas, pursuant to Article 2 (5) of Regulation (EEC) No 2997/87, Belgium transmitted to the Commission on 10 March 1988 a varietal conversion programme for hops; whereas the programme as amended on 26 July 1988 was approved by Commission Decision 88/606/EEC (5); whereas, after having been amended three times by Decisions 89/480/EEC (6), 91/94/EEC (7) and 92/149/EEC (8), the programme was closed on 31 December 1992;Whereas, pursuant to Article 1 (2) of Regulation (EEC) No 3889/87, Belgium forwarded to the Commission on 29 December 1992 an additional varietal conversion programme which is different from the previous one in that it includes a new, recently recognized producer group, covers new areas and is more directly oriented to super-alpha varieties better adapted to market requirements; whereas the additional programme was approved by Commission Decision 93/251/EEC (9);Whereas on 21 December 1993 Belgium submitted amendments to the additional programme to the Commission;Whereas the amendments proposed involve mainly increasing yet more the proportion of super-alpha varieties within the range of varieties being planted under the conversion plan and to expanding the areas covered by conversion; whereas the amended programme was approved by Commission Decision 94/144/EC (10);Whereas on 23 July 1997 Belgium submitted further amendments to that programme to the Commission;Whereas the amendments proposed concern the transfer - between producer groups which are members of the same association - of areas eligible for varietal conversion, the total area envisaged for Belgium remaining unchanged;Whereas the additional programme as amended satisfies the objectives of the Regulation in question and contains the information required pursuant to Article 2 of Regulation (EEC) No 3889/87;Whereas the special aid for varietal conversion may also be granted for areas under other varieties where the latter are present on areas essentially under bitter varieties covered by a conversion plan;Whereas the financial contribution chargeable to the national budget complies with the ceiling set out in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in Article 2 (2) of Regulation (EEC) No 2997/87 may include estimates of the net loss of income resulting from the implementation of a conversion plan; whereas, however, only those estimates which relate to the net loss of income suffered from the date of adoption of Regulation (EEC) No 2997/87 may figure in the calculation of the actual costs; whereas the Member State's financial contribution to the varietal conversion programme should be adjusted accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS DECISION:Article 1 The varietal conversion programme for hops, submitted pursuant to Regulation (EEC) No 2997/87 by Belgium on 23 July 1997, is hereby approved. The main aspects of the programme are given in the Annex hereto.Article 2 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 3 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 284, 7. 10. 1987, p. 19.(2) OJ L 45, 1. 3. 1995, p. 1.(3) OJ L 365, 24. 12. 1987, p. 41.(4) OJ L 74, 27. 3. 1993, p. 46.(5) OJ L 334, 6. 12. 1988, p. 26.(6) OJ L 234, 11. 8. 1989, p. 52.(7) OJ L 50, 23. 2. 1991, p. 28.(8) OJ L 61, 6. 3. 1992, p. 31.(9) OJ L 115, 11. 5. 1993, p. 28.(10) OJ L 62, 5. 3. 1994, p. 44.ANNEX 1. List of producer groups covered by the programme- Pacohop SV,- De Poperingse Hopproducenten Vereniging,- De Nieuwe Hoptelersbelangengroep (NHBG).The first two groups are represented by Febelhop (association of producer groups).2. Duration of programmeFrom 1993 to 1996. The last plantings must be carried out before 31 December 1996.3. Areas covered by the programme>TABLE>4. Varieties to be planted and areas concerned>TABLE>